Conviction for theft from the person; punishment, five years in the penitentiary.
We find in the record no bill of exception complaining of any proceeding in the trial court. The facts before us make out a case of theft from the person, and are somewhat like those in Harris v. State, 118 Tex.Crim. Rep., save that in the case at bar the testimony does not show any assault, but the taking into her manual possession by appellant of the property of the prosecuting witness, without his knowledge or consent until he discovered her in the act of withdrawing the hand containing his money from his pocket, at which time he says he caught her hand, and there ensued a struggle in the course of which he concluded to relinquish his hold upon her hand. The taking of the money of prosecuting witness into the hand of appellant while in his pocket, would be such taking as constitutes theft. Other points are raised and discussed for the first time in the well prepared brief filed by the attorney for appellant, but, in the absence of some complaint thereof in the trial court preserved by bills of exception, we are without power to consider these questions, which are not fundamental in nature.
Finding no error in the record, the judgment will be affirmed.
Affirmed.